Opinion filed June 4, 2021




                                                 In The

            Eleventh Court of Appeals
                                             __________
                                      No. 11-21-00091-CV
                                          __________
  IN RE P&W SALES INCORPORATED AND DAKOTA DIXON

                                Original Mandamus Proceeding


                           MEMORANDUM OPINION
        Relators, P&W Sales Incorporated and Dakota Dixon, have filed in this court
a motion for voluntary dismissal. Relators and the real party in interest have
informed this court that they have settled all of the matters in the case below and that
the relief requested in the petition for writ of mandamus is no longer necessary. In
their motion to dismiss, Relators indicate that this mandamus proceeding is now
moot, and they request that we dismiss it.
        We grant Relators’ motion and dismiss this proceeding.


June 4, 2021                                               PER CURIAM
Panel consists of: Bailey, C.J.,
Trotter, J., and Wright, S.C.J.1
Williams, J., not participating.

        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.